DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed on June 21, 2021 has been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,016,888. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations of pending Application are transparently found in U.S. Patent No. 11,016,888 with obvious wording variations. The following table compares claim 1 of pending Application with claim 1 of U.S. Patent No. 11,016,888.
Pending Application 17/239,660
U.S. Patent No. 11,016,888
1. A computer-implemented method comprising: accessing data values stored in a cache; determining a cardinality of the data values stored in the cache; analyzing, via an analysis, the cardinality of the data values stored in the cache to determine a compression ratio for a compression algorithm; and applying, based on the analysis, a different compression algorithm to the cache to generate a compressed cache, the different compression algorithm including a roaring bitmap, the roaring bitmap including one or more of the data values to be compressed.
1. A computer-implemented method comprising: accessing data values stored in a cache; determining a cardinality of the data values stored in the cache, wherein the cardinality of the data values stored in the cache includes a number of unique data values; determining a compression rate of a compression algorithm based on the cardinality of the data values stored in the cache, the compression algorithm including a roaring bitmap, the roaring bitmap including one or more of the data values to be compressed; and applying the compression algorithm to the cache based on the compression rate to generate a compressed cache.


	As shown in table above, the limitations of claim 1 of pending Application are similar to claim 1 of U.S. Patent No. 11,016,888, except U.S. Patent No. 11,016,888 further define the cardinality of the data values stored in the cache includes a number of unique data values, and determining a compression rate of a compression algorithm based on the cardinality of the data values stored in the cache. However, claim 1 of pending Application also recites analyzing, via an analysis, the cardinality of the data values stored in the cache to determine a compression ratio for a compression algorithm, and claim 2 of pending Application also recites the cardinality of the data values stored in the cache is an entropy of the data values stored in the cache. Thus, one of ordinary skill in the art before the effective filing date of the claimed invention in recognizing that claims 1 and 2 of pending Application and claim 1 of U.S. Patent No. 11,016,888 are similar in scope, which are not patentably distinct from each other.
	In addition, the limitations of claims 3-9 of pending Application are transparently found in claims 2-8 of U.S. Patent No. 11,016,888. For the same reasons as stated above, the claimed limitations of claims 10, 11 and 14 of pending Application are transparently found in claim 9 of U.S. Patent No. 11,016,888, and claimed limitations of claims 12-13 and 15-18 of pending Application are transparently found in claims 10-15 of U.S. Patent No. 11,016,888. The claimed limitations of claim 20 of pending Application are transparently found in claim 16 of U.S. Patent No. 11,016,888. 

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected above, but would be allowable if a proper terminal disclaimed is filed and approved.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUO H LI/Primary Examiner, Art Unit 2133